Citation Nr: 1549327	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left shoulder disability (left shoulder impingement), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Muskogee, Oklahoma (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran testified before a Veterans Law Judge at a Video Conference hearing in October 2010.  A transcript of this hearing is of record.  In this regard, pursuant to the Board's February 2011 and January 2013 remands, the RO sent a February 2013 letter to the Veteran informing him that the hearing abruptly ends on page 28 and afforded him the opportunity for an additional Board hearing if he so desired.  However, he failed to respond to the letter.

In addition, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a September 2015 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

In September 2012, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

The Board notes that the Veteran's claim for service connection for depression was January 2013 rating decision.  Therefore, this claim is no longer before the Board.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.




FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's left shoulder disability is manifested by no more than pain and weakness; there is no evidence of limitation of motion at shoulder level; recurrent dislocation of or at the scapulohumeral joint; favorable or unfavorable ankylosis of the right shoulder joint; or nonunion of the clavicle or scapula with loose movement; factors warranting an extraschedular evaluation are not shown at this time.


CONCLUSION OF LAW

Criteria for an initial evaluation higher than 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran contends that his service-connected left shoulder disability is more severe than his 10 percent evaluation indicates.   The Veteran's left shoulder impingement is currently rated under DC 5203.  His predominant arm is his right arm.  See January 2008 VA treatment report.

Under Diagnostic Code 5203, a 10 percent disability rating for the minor shoulder requires malunion of the clavicle and scapula or nonunion of the clavicle and scapula without loose movement.  Nonunion of the clavicle and scapula with loose movement and dislocation of the clavicle and scapula warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201, limitation of motion of the arm at the shoulder level or midway between the side and shoulder level warrants a 20 percent rating for the minor shoulder. Limitation of motion of the arm to 25 degrees from the side warrants a 30 percent rating for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The normal range of motion for the shoulder is from 0 degrees to 180 degrees flexion (forward elevation), 0 degrees to 180 degrees abduction, 0 degrees to 90 degrees external rotation, and 0 degrees to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate I.

Turning to the merits of the claim, the service treatment records include an August 2006 report of medical history which indicates a complaint of left shoulder pain.  
Post-service, VA treatment records dated in August 2007 reflect a complaint of left shoulder pain.  It was noted that the Veteran was injured one year ago lifting weights and was diagnosed with bursitis which was treated with injections.  He complained of weakness, numbness, and pain which radiated from the neck to the shoulder blade.  On x-ray examination, the left shoulder joint was well-maintained without any evidence of narrowing.  There was no evidence of fractures or dislocations.  The left acromioclavicular joint appeared normal.  

A January 2008 report reflects the Veteran's report that his condition had improved and that he no longer had pain which radiated to his neck and back from his shoulder.  He still had occasional left shoulder pain, but returned to the gym.

Range of motion findings revealed full active range of motion of the left shoulder with minimum pain at end range flexion and abduction.  Manual muscle testing was 5/5 except for external rotation which was 4/5.  There was mild tenderness to palpation of the rotator cuff insertions.  The assessment was left shoulder impingement, some improvement with less pain.  Due to the fact that he still had weakness, a physical therapist recommended a home program.

On January 2008 VA general medical examination, the Veteran presented with complaints of weakness, numbness, and pain that radiated from his shoulder to his neck described as muscle tension pain.  Pain had improved with physical therapy, but joint pain remained.  Pain was described as a dull ache which worsened with overhead lifting and was rated a 3 out of 10 on the pain scale.  Weightlifting was restricted due to weakness, fatigue, and pain.  He denied stiffness in the shoulder, swelling, heat or redness, giving way, and locking.  Treatment included physical therapy, home exercises, and iontophoresis.  He reported improvement after physical therapy.   

Flare-ups were constant occurring two to three times per week lasting up to two hours.  Symptoms were described as numbness and tingling that radiated from his left shoulder to his left arm.  He denied any further limitations during these flare-ups.  He did not carry a backpack on his left shoulder and was unable to do anything that required overhead lifting (at work).  He stated that in his daily activities he avoided sleeping on the left side and avoided overhead movements.

On examination of the left shoulder, there was tenderness at the rotator cuff insertion site.  There was no muscle atrophy.  Range of motion measurements revealed 160 degrees forward flexion with pain; 110 degrees abduction with pain; 80 degrees external rotation with pain; and 90 degrees internal rotation without pain.  With repetition of motion, there was a 3 degree worsening of his range of motion with flexion, abduction, and external rotation secondary to weakness, fatigue, and pain with fatigue having the greatest functional impact.  Pain was evidenced during the examination by facial grimacing and guarding of the shoulder joint.  Motor strength of the left shoulder was 4/5 with resistive muscle testing.  A November 2008 x-ray examination of the left shoulder revealed no significant radiographic abnormalities.  The impression was left rotator cuff impingement with weakness of the rotator cuff.  

In his September 2008 notice of disagreement, the Veteran stated that he agreed with most of his findings. However, he stated that it was easily reinjured during everyday activities and while sleeping.  He was unable to take part in some of his favorite hobbies and most of the time was unable to lift heavy items over his head.  He was unable to lift his arm above the shoulder line without some degree of discomfort and at times acute pain interfered with his sleeping.

VA treatment records include a January 2009 outpatient note which reflects diagnoses of left shoulder rotator cuff impingement/possible partial tear which required passive/active range of motion exercises and rotator cuff strengthening exercises and modalities.  The assessment was that he seemed to have followed through with exercises and was doing them correctly.  There was no need for ongoing physical therapy.  Range of motion measurements revealed 150 degrees forward flexion, 120 degrees abduction, 100 degrees internal rotation, and 60 degrees external rotation.  The assessment was impingement left shoulder.

In the March 2009 substantive appeal, the Veteran stated that he had weakness and pain trying to raise the left arm above shoulder level.  He also tended to reinjure the shoulder in his sleep.

An April 2009 report indicates a complaint of left shoulder pain rated 2 out of 10 on the pain scale treated with NSAIDs, physical therapy, and steroid injections.  Range of motion measurements revealed 140 degrees forward flexion, 130 degrees abduction, 75 degrees external rotation, and 50 degrees internal rotation with pain during overhead range of motion.  There was evidence of impingement.  A MRI of the left shoulder in March 2009 indicated mild supraspinatus and infraspinatus tendinosis and minimal subacromial/subdeltoid bursitis.  

In October 2010, the Veteran testified that he was in constant left shoulder pain rated 5 to 8 out of 10 on the pain scale and experienced weakness.  He experienced sharp pain and warmth which traveled to his neck. He testified that he could not lift it above shoulder level without pain.  He treated it with rest, ice, medication, and physical therapy.   The left shoulder was aggravated by rolling onto the arm at night and flare-ups were caused by activities of daily living.  After prolonged driving, he had to rest his arm.  Overhead lifting over 20 pounds and pushing were difficult.  He had two to three flare-ups per month during which he was only able to do light tasks and could not pick up anything.  During regular movements like walking, he had to hold his hand to his chest.

Pursuant to the Board's February 2011 remand, the Veteran underwent a March 2011 VA joints examination at which time he presented with complaints of pain rated 2 out of 10 on the pain scale on a good day.  He stated that the left arm was prone to going numb.  The arm hurt while driving and woke him up at night.  He was unable to exercise which contributed to his weight gain.  With regard to employment, he referenced a March 2011 statement from his employer which stated that due to the shoulder disability he was unable to drive long distances or carry camera equipment.  He also frequently reported late for work, stating that he had difficulty sleeping due to the shoulder.  Flare-ups occurred once a month during which his exercise decreased.  He limited the use of his shoulder by holding it against his side and not raising it above waist level.
Range of motion measurements of the left shoulder revealed 105 degrees flexion which decreased to 98 degrees after repetitive motion.  There was 135 degrees abduction, without pain which was unchanged following repetitive use.  There was 90 degrees external rotation and 30 degrees internal rotation.  Muscle strength was 3/5 on external rotation and 4/5 on internal rotation.  [Although the report of referenced range of motion measurements for the "right" shoulder, the Board has determined that this is a typographical error, given the context of the rest of the VA examination report which references the left shoulder and the fact that the Veteran is not service-connected for a right shoulder disability].

X-ray examination showed no abnormalities or evidence of degenerative changes.  The examiner diagnosed left should impingement syndrome, and pointed out that the Veteran denied any fracture of the shoulder, clavicle, scapula, and any upper body area.  He also denied any loose movement or joint dislocation.  He did complain of popping in his left shoulder related to inflammation.  

In a June 2012 addendum, the examiner noted that the left shoulder disability interfered with sleep which caused him to be late to work.  He also had to modify his activities.

On August 2012 VA shoulder and Arm Disability Benefits Questionnaire (DBQ) examination, the Veteran complained of flare-ups that usually occurred once a month.

Range of motion measurements revealed 105 degrees flexion with pain at 100 degrees and 135 abduction with pain at 120 degrees.  After repetitive-use testing, there was additional limitation in range of motion.  He had functional loss and/or functional impairment manifested by less movement than normal, weakened movement, and pain on movement.  There was no evidence of localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of either shoulder.  There was no guarding.  Muscle strength testing was normal and there was no evidence of ankyloses.  Hawkins's Impingement test, empty-can test, external rotation/infraspinatus strength test and lift-off subscapularis tests were normal.  There was no evidence of clicking or history of recurrent dislocation (subluxation) of the glenohumeral joint.  There was no AC joint condition or any other impairment of the clavicle or scapula or tenderness of the AC joint.  It was noted that a March 2009 MRI showed mild supraspinatus and infraspinatus tendinosis and minimal subacromial/subdeltoid bursitis.  The examiner diagnosed subacromial bursitis.  The functional impact was that he had difficulty with prolonged driving, could not lift or carry heavy objects using his left arm and could not do repetitive overhead lifting. 

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's left shoulder disability under DC 5203 is not warranted.  In this regard, there is no evidence of nonunion of the clavicle and scapula with loose movement and dislocation of the clavicle and scapula which warrants the assignment of a 20 percent disability rating.

With regard to whether a rating in excess of 10 percent is warranted under DC 5201 based on limitation of motion of the left shoulder, the Veteran underwent VA examinations in January 2008, March 2011, and August 2012 where he complained of pain and the inability to lift heavy objects above shoulder level.  However, during these VA examinations, he displayed a minimum flexion of 105 degrees and abduction of 110 degrees, both of which are above shoulder level.  Moreover, in October 2010 he testified that he could lift the arm above shoulder level, albeit with pain.

In sum, the most probative evidence does not show limitation of motion of the major right arm to shoulder level at any point during the period on appeal. Accordingly, a higher rating for the right shoulder is not warranted under DC 5201.

Even though the Veteran experienced slight limitation of motion of the left arm following repetitive use testing, there is no evidence of record that the Veteran's range of motion is limited to shoulder level.  Rather, the Veteran himself has stated that he is in pain when lifting the arm above shoulder level which indicates that range of motion above the shoulder level is possible, albeit in with pain.

The Veteran's range of motion of the left arm discussed above is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  Even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Accordingly, a 10 percent evaluation is warranted for limitation of motion.

The Board has considered an additional evaluation under Diagnostic Codes 5200, 5202 and 5203.  However, there is no evidence of ankylosis of scapulohumeral articulation or other impairment of the humerus.  As such, an increased rating cannot be assigned under Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

While the Board understands the Veteran's central concern that his left shoulder disability has negatively impacted his quality of life and causes difficulty with overhead activities, carrying heavy objects, sleeping, and driving, it is important for the Veteran to also understand that without some problems associated with his left shoulder disability there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  Without consideration of the problems he cited and the other issues he has with his left shoulder at this time, the current evaluation could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a left shoulder disability.
In this case, the Veteran is competent to report his current pain and limitation of motion of the left shoulder and arm as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of his left shoulder according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his left shoulder disability.  In this regard, pursuant to the Board's 2013 remand, in a March 2013 memorandum, the Director, Compensation Service after completing a thorough review of the claims file, the Director denied entitlement to an extraschedular evaluation for the left shoulder disability.  The Director stated that the totality of the evidence does not support the contention that the Veteran's service-connected left shoulder disability is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Accordingly, an extraschedular rating for the Veteran's left shoulder disability is not warranted at this time.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaint of pain due to his left shoulder disability.  Therefore, the assigned scheduler rating is adequate.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected left shoulder disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current evaluation, without which the objective medical evidence would not support some the current evaluation, let alone a higher evaluation.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a left shoulder disability.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in September 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, as noted in the Introduction, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in October 2010.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected left shoulder disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded VA examinations in March 2008, January 2008 and August 2012.  In spite of the fact that this case has already been remanded twice before for further development, in the June 2015 Post-Remand Brief, the Veteran's representative suggested that the August 2012 VA examination is stale and stated that the case should be remanded a third time for yet another VA examination.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left shoulder disability since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his back disability.

Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  A third remand for another VA examination would only serve to further delay resolution of a claim that has already been pending for several years.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

An initial evaluation higher than 10 percent for a left shoulder disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


